DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 was filed after the mailing date of the Final Rejection on 05/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
This communication is responsive to the applicant’s amendment dated 08/19/2020.  The applicant(s) amended claims 1-2, 4-9, and 11-15 and added new claims 16-19.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 20190103103 A1) in view Van Os et al. (US 20150382047 A1).



Regarding claims 1 and 9, Ni teaches:
“receiving an audio clip of an instruction” (par. 0024; ‘For instance, the invocation phrase "Play my party playlist" can cause the automated assistant to open a music streaming application for streaming music identified in a playlist accessible to the music streaming application."’), the instruction comprising:
“an activation trigger portion identifying a wake (‘Assistant’) signal” (par. 0025; ‘The invocation phrases can include, "Assistant, order paper towels," "Assistant, order bathroom cleaner," and "Assistant, order sponges."’),
“a command portion identifying intent information” (par. 0024; ‘For instance, the invocation phrase "Play my party playlist" can cause the automated assistant to open a music streaming application for streaming music identified in a playlist accessible to the music streaming application."’), and
“a parameter portion identifying a shortcut (my party playlist)” (par. 0024; ‘For instance, the invocation phrase "Play my party playlist" can cause the automated assistant to open a music streaming application for streaming music identified in a playlist accessible to the music streaming application."’),
“identifying the instruction by converting the audio clip to a text version and determining the intent information and the shortcut from the text version” (par. 0037; ‘The text converted from the audio data can be available to the assistant application 118 as textual data that can be used to generate and/or identify command phrases.’ See also par. 0001);
a plurality of media content items (‘playlist’) associated with the shortcut” (par. 0024; ‘For instance, the invocation phrase "Play my party playlist" can cause the automated assistant to open a music streaming application for streaming music identified in a playlist accessible to the music streaming application.’);
“transmitting the media content items to the media playback device for playback” (par. 0014; ‘The assistant interface can be an audio interface at the computing device, and the one or more action can include causing an audible output to be provided from the computing device.’; par. 0024; ‘For instance, the invocation phrase "Play my party playlist" can cause the automated assistant to open a music streaming application for streaming music identified in a playlist accessible to the music streaming application.’; par. 0048; ‘Additional actions that can be correlated to the shortcut command phrase can include causing the automated assistant to access a music application 220 hosted by a remote device 218, and causing the music application 220 to play a classical music playlist.’);
“obtaining a second audio clip (‘"Assistant, when I say `party time,` play my party playlist."’) of a save instruction [[during play back of the media content items]], the save instruction having a second command portion and a second parameter portion identifying a shortcut alias (‘party time’), and the second command portion including a save request (‘Assistant, when I say…)” (par. 0024; ‘For instance, the new invocation phrase can be "party time" and can be mapped to the existing invocation phrase configured through a command such as, "Assistant, when I say `party time,` play my party playlist."’; The user command ‘party time’ is inherently saved in response to the user’s command "Assistant, when I say `party time,` play my party playlist.".’);
instruction by converting the second audio clip to a second text version and determining the second command portion and the shortcut alias from the second text version” (par. 0024; ‘For instance, the new invocation phrase can be "party time" and can be mapped to the existing invocation phrase configured through a command such as, "Assistant, when I say `party time,` play my party playlist."’; The user command ‘party time’ is inherently saved in response to the user’s command "Assistant, when I say `party time,` play my party playlist.".’); and
“associating the plurality media content items with the shortcut alias of the media playback device” (par. 0024; ‘For instance, the new invocation phrase can be "party time" and can be mapped to the existing invocation phrase configured through a command such as, "Assistant, when I say `party time,` play my party playlist.").
While Ni may not explicitly recite obtaining a second audio clip of a save instruction during play back of the media contents (emphasis added), as in “obtaining a second audio clip of a save instruction during play back of the media content items, the save instruction having a second command portion and a second parameter portion identifying a shortcut alias, and the second command portion including a save request”, the Examiner notes that automated assistants that recognize commands such as "Assistant, when I say `party time,` play my party playlist" are designed to always listen for voice commands. This is a well-known feature, as evident by Van Os (par. 0091; ‘a user uttering a trigger phrase that is recognizable by an always-listening device (e.g., uttering "Hey Assistant" to commence listening for a command)’).


Regarding claim 2 (dep. on claim 1), the combination of Ni in view of Van Os further teaches:
“prior to identifying the media content item, transmitting the shortcut to the media playback device” (Ni: par. 0038; ‘In order to create a shortcut command phrase corresponding to the phrase "It's party time," the user can provide a command phrase such as "When I say `it's party time,` then play my party playlist." The latter command phrase can be received at the assistant interface 110 and transmitted to the server device 112 for processing.’); and
“receiving a shortcut signal from the shortcut of the media playback device, wherein the media content item is identified based on the received shortcut” (Ni: par. 0039; ‘For example, an entry that identifies the shortcut command phrase "it's party time" can be correlated to the action of playing a party playlist. In this way, the user has created a condensed command phrase that can save the user time when providing a command, and save computational resources at the device hosting the assistant application 118.’).

claims 4 (dep. on claim 1) and 11 (dep. on claim 9), the combination of Ni in view of Van Os further teaches:
“wherein the second parameter portion of the save instruction includes a shortcut number predetermined for the second shortcut alias” (Ni: par. 0055; ‘Block 310 of the method 300 can include generating a second storage entry that provides a correlation between the shortcut command phrase and the one or more actions. For instance, the second storage entry can directly or indirectly identify the phrase "I'm going for a run," and the actions of initializing a music application on a user's portable device to play the workout playlist, causing their security alarm to initialize, and causing their thermostat to be set to a lower temperature. In this way, the user is able to cause the actions to be performed without having to recite multiple different command phrases.’ The second preset  (since it’s being correlated with a short cut command and is saved in storage) inherently includes a shortcut number via indexing.).

Regarding claims 5 (dep. on claim 1) and 12 (dep. on claim 9), the combination of Ni in view of Van Os further teaches:
“wherein the second parameter portion of the save instruction includes a set of one or more words given by a user who provides the save instruction” (Ni: par. 0055; ‘For instance, the second storage entry can directly or indirectly identify the phrase "I'm going for a run," and the actions of initializing a music application on a user's portable device to play the workout playlist, causing their security alarm to initialize, and causing their thermostat to be set to a lower temperature.’).

claims 6 (dep. on claim 1) and 13 (dep. on claim 9), the combination of Ni in view of Van Os further teaches:
“wherein the save shortcut command portion includes a set of one or more words automatically generated by at least one computing device” (Ni: par. 0042; ‘In this way, the user is able to provide a shortened command phrase ("get ready for movie night"), and in response the assistant application 118 automatically performs a plurality of actions (transmits a command to open the movie application and transmits a command to turn on the entertainment system) and auto-populates a slot value ("large") for a slot for another command.’).

Regarding claims 7 (dep. on claim 1) and 15 (dep. on claim 14), the combination of Ni in view of Van Os further teaches:
“wherein when the save instruction does not comprise the wake signal, the command portion, and the parameter portion are not converted to a text version” (Ni: par. 0004; ‘Further assume that the assistant is not pre-configured to be responsive to the command phrase "nighty night". If a user provides, via an automated assistant interface, natural language (e.g., typed or spoken) input of "nighty night", the input (or a conversion thereof) can be provided to the assistant application and processed by the assistant application to determine that it is unrecognized (i.e., there is no particular action mapped to the phrase "nighty night").’).

Regarding claim 8 (dep. on claim 1), the combination of Ni in view of Van Os further teaches:


Regarding claim 14 (dep. on claim 9), the combination of Ni in view of Van Os further teaches:
“wherein the save instruction further comprises an activation trigger portion, the activation portion identifying a wake phrase” (Ni: par. 0025; ‘The invocation phrases can include, "Assistant, order paper towels," "Assistant, order bathroom cleaner," and "Assistant, order sponges."’).

Regarding claim 16 (dep. on claim 9), the combination of Ni in view of Van Os further teaches:
“wherein when the instruction does not comprise the wake signal, the command portion and the parameter portion are not converted to a text version” (Ni: par. 0045; ‘For example, if the user 202 responds to the automated assistant application with "I would like you to . . . ," and thereafter does not say anything for a reasonable amount of time (e.g., one minute), the automated assistant application can respond with an error message such as "Sorry, I cannot create a shortcut command phrase without additional information."’).

claim 17 (dep. on claim 1), the combination of Ni in view of Van Os further teaches:
“wherein the save instruction further comprises an activation trigger portion, the activation portion identifying a wake phrase” (Ni: par. 0024; ‘For instance, the new invocation phrase can be "party time" and can be mapped to the existing invocation phrase configured through a command such as, "Assistant, when I say `party time,` play my party playlist."’).

Regarding claim 18 (dep. on claim 17), the combination of Ni in view of Van Os further teaches:
“wherein when the save instruction does not comprise the wake signal, the save shortcut command is not converted to a text version” (Ni: par. 0045; ‘For example, if the user 202 responds to the automated assistant application with "I would like you to . . . ," and thereafter does not say anything for a reasonable amount of time (e.g., one minute), the automated assistant application can respond with an error message such as "Sorry, I cannot create a shortcut command phrase without additional information."’).

Regarding claim 19 (dep. on claim 9), the combination of Ni in view of Van Os further teaches:
“wherein the shortcut is associated with a physical button located on the media playback device” (Ni: par. 0034; ‘The computing device 102 can include a display device 108, which can be a display panel that includes a touch interface for receiving 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/           Examiner, Art Unit 2658